Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4-27, 29 and 31-35 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    281
    585
    media_image1.png
    Greyscale
,
and the species D: Chemical Formula 24, found in paragraph [0179] on page 69 of the instant specification (reproduced below),

    PNG
    media_image2.png
    279
    566
    media_image2.png
    Greyscale

in the reply filed on July 22, 2021 was acknowledged in a previous Office Action.

The requirement was deemed proper and therefore made FINAL in a previous Office Action.


  	Applicant’s claimed compound genus has a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In an attempt to examine the full scope of elected Group I, over 4600 Chemical Abstract Registry numbers were recovered in one database search alone.  Therefore, the products of elected Group I have been examined according to MPEP 803.02.

The claims have been examined to the extent that they are readable on the elected the species of Chemical Formula 24.  Since no prior art was found on the elected species, the examination was expanded within elected Group I until prior art was found, in which case, the examination stopped and prior art has been applied against the claims.  Note, M.P.E.P. § 803.02.  The subject matter of the expanded search thus far, inclusive of the elected species of Chemical Formula 24, is as follows: 
a compound of formula (I): [Chemical formula 4] 

    PNG
    media_image3.png
    197
    352
    media_image3.png
    Greyscale

wherein the monovalent sulfur-containing group represented by formula (i-1), 
    PNG
    media_image4.png
    63
    288
    media_image4.png
    Greyscale
, 
is present in any one of R6 to R9 of formula (I); 
R12 represents a monovalent group represented by formula (i-3): [Chemical Formula 6], 
    PNG
    media_image5.png
    127
    253
    media_image5.png
    Greyscale
; and 
all other variables are as defined.


	As a result of the amendments to the claims per the Amendment filed April 13, 2022, the search and examination was expanded to include compounds wherein the monovalent sulfur-containing group represented by formula (i-1),

    PNG
    media_image4.png
    63
    288
    media_image4.png
    Greyscale
,
is present in any one of R1 to R9 of formula (I); and
R12 represents a monovalent group represented by formula (i-3) or formula (i-2): 
    PNG
    media_image5.png
    127
    253
    media_image5.png
    Greyscale
 


    PNG
    media_image6.png
    122
    288
    media_image6.png
    Greyscale
.
The current pending claims embraced by the expanded search are claims 1, 2, 3-13, 15-25, 29 and 31-35.


Claims 14, 26 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2021.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2022 was filed after the mailing date of the non-final Office Action on 
June 14, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Priority
Receipt is acknowledged of a certified English translation of Japanese Priority document 2018-127835, filed in Japan on July 4, 2018.  


Japanese Priority document 2018-127835 provides sufficient written description for the instant claimed invention.  Therefore, the rejection of the claims under 35 USC 102(a)(1) over Sano {JP 2018-122450 A} is hereby withdrawn.
	All other rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.


	As a result of the current amendments to the claims per the Amendment filed September 9, 2022, the following objection and rejections apply in regards to the current claims.


Claim Objections
Claim 15 is objected to because of the following informalities:  the definition of variable Xb1 in claim 15 is not completely legible.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is indefinite as being incomplete by its dependence on cancelled claim 3. MPEP §608.01(n).
	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 24, 25 and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of the following prior art. 
A)	Kawai et al. {WO 2016/021664 A1 - US Patent 10,316,024 is an English equivalent} disclose the compound in paragraph [0355] on page 87 of the WO {or Example 21 in Table 4 in columns 91-92 of the US Patent},

    PNG
    media_image7.png
    160
    624
    media_image7.png
    Greyscale
.
Said compound in Kawai et al. is embraced by a compound of instant formula (I), 
		
    PNG
    media_image8.png
    200
    501
    media_image8.png
    Greyscale
, 
when R1=an oxygen-containing group (i.e., -OH); 
R2=a hydrocarbon group (i.e., -t-butyl); 
R3=a hydrogen atom; 
R4= a hydrocarbon group (i.e., -CH3); 
R5=a hydrogen atom; 
R6=a hydrogen atom; 
R7=a hydrogen atom; 
R8=a hydrogen atom; 
R9=formula (i-1),
 
    PNG
    media_image9.png
    120
    667
    media_image9.png
    Greyscale
; 
l=zero; 
m=zero; 
R12=formula (i-3):
 
    PNG
    media_image10.png
    138
    380
    media_image10.png
    Greyscale
; 
Xa=-Xa1; 
Xa1=a divalent hydrocarbon group in which one end is 
interrupted by a sulfur-containing group; 
A2=a nitrogen-containing group having 6 carbon atoms; 
Xb=-Xb2; and 
Xb2=a monovalent  aromatic group.
Kawai et al. disclose his compounds in compositions.  See column 40, lines 45-67 in the US Patent. 

	B)	The compound of Chemical Abstracts Registry Number 155687-66-4 {indexed in the Registry file on STN CAS ONLINE June 14, 1994} has the structure,

    PNG
    media_image11.png
    368
    1318
    media_image11.png
    Greyscale
.
The compound of Chemical Abstracts Registry Number 155687-66-4 is embraced by a compound of instant formula (I), 
		
    PNG
    media_image8.png
    200
    501
    media_image8.png
    Greyscale
, 
when R1=an oxygen-containing group (i.e., -OH); 
R2=a hydrocarbon group (i.e., -t-butyl); 
R3=a hydrogen atom; 
R4= a hydrocarbon group (i.e., -t-butyl); 
R5=a hydrogen atom; 
R6=a hydrogen atom; 
R7=a hydrogen atom; 
R8=a hydrogen atom; 
R9=formula (i-1),
 
    PNG
    media_image9.png
    120
    667
    media_image9.png
    Greyscale
; 
l=zero; 
m=zero; 
R12=formula (i-3):
 
    PNG
    media_image10.png
    138
    380
    media_image10.png
    Greyscale
; 
Xa=-Xa1; 
Xa1=a divalent hydrocarbon group in which one end is 
interrupted by a sulfur-containing group; 
A2=a nitrogen-containing group having 6 carbon atoms; 
Xb=-Xb2; and 
Xb2=a monovalent  aromatic group.

Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention.  Therefore, each of the above cited prior art anticipate the instant claimed invention.


Response to Arguments
Applicant’s arguments filed September 9, 2022 have been fully considered.  Applicant argues that the Kawai et al. reference nor the compound of Chemical Abstracts Registry Number 155687-66-4 anticipate currently amended claim 15 since claim 15 has been amended by limiting the number of carbon atoms in the nitrogen-containing group under the definition of variable A2.
In response, it is disagreed that the claimed compounds in instant claim 15 are distinct from the compound disclosed in Kawai et al. and the compound of Chemical Abstracts Registry Number 155687-66-4.  As shown above, the compound disclosed in Kawai et al. and the compound of Chemical Abstracts Registry Number 155687-66-4 are embraced by currently amended independent claim 15.  The rejection is deemed proper and therefore, the rejection is maintained.  


Allowable Subject Matter
The elected species D: Chemical Formula 24, found in paragraph [0179] on page 69 of the instant specification, is allowable over the prior art of record.


Claims 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 2, 5-13 and 29 are allowed over the prior art of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



This application contains claims 14, 26 and 27 drawn to inventions nonelected without traverse in the reply filed on July 22, 2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


November 9, 2022
Book XXVI, page 225